DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,592,907. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same limitations.
Claim 1 is rejected in view of claims 11 and 14 of the ‘907 patent in that they recite:
Claim 1 of the Application
Claims 11 and 14 of the ‘907 Patent
1. An apparatus comprising: 

a network interface configured to receive a request to authenticate an account 5identifier stored on a user device; and 

a processor configured to execute software on the user device which uses the account identifier, wherein the processor is configured to verify, with a remote server, the account identifier based on a software identifier of the software on the user device, and control the network interface to transmit a result of the authentication to a computing system.
11. A user device, comprising: a network interface configured to transmit, to a merchant device, account information of a cardholder stored on the user device, and to receive, from the merchant device, a request to authenticate the account information of the cardholder; and a processor configured to execute a payment software installed within a web browser of the user device for authenticating the account information of the cardholder, wherein the executing payment software verifies, with an external browser server, that the account information of the cardholder is paired with the payment software of the user device, and the transmitter transmits a result of the authenticating to a payment network.
14. The user device of claim 11, wherein the account information comprises an identifier of a digital wallet that is paired with the payment software of the user device.



	As can be seen, though the claim languages are not identical, it would have been obvious that claims 11 and 14 of the ‘907 patent recite all essential limitations of claim 1 of the instant application. Thus, the patent protections have been granted to the earlier filed patent application. 
	Claim 2 is rejected in view of claims 11 and 9-10 of the ‘907 patent. 
	Claim 3 is rejected in view of claims 11 and 9-10 of the ‘907 patent. 
	Claim 4 is rejected in view of claims 11-12 of the ‘907 patent. 
	Claim 5 is rejected in view of claims 4 and 14 of the ‘907 patent. 
	Claim 6 is rejected in view of claims 8 and 18 of the ‘907 patent. 
	Claim 7 is rejected in view of claim 16 of the ‘907 patent. 
	Claim 8 is rejected in view of claims 14 of the ‘907 patent. 
	Claim 9 is rejected in view of claim 1 of the ‘907 patent. 
	Claim 10 is rejected in view of claims 4 and 9 of the ‘907 patent. 
	Claim 12 is rejected in view of claims 1 and 9 of the ‘907 patent. 
	Claim 13 is rejected in view of claims 1 and 14 of the ‘907 patent. 
	Claim 14 is rejected in view of claims 8 and 18 of the ‘907 patent. 
	Claim 15 is rejected in view of claims 6 and 16 of the ‘907 patent. 
	Claim 16 is rejected in view of claim 14 of the ‘907 patent. 
	Claim 17 is rejected in view of claim 19 of the ‘907 patent. 
	Claim 18 is rejected in view of claims 18 of the ‘907 patent. 
	Claim 19 is rejected in view of claims 14-15 of the ‘907 patent. 
	Claim 20 is rejected in view of claim 16 of the ‘907 patent. 
	The entire claim set of the ‘097 patent is herein provided for further reviews:
1. An authentication method comprising: transmitting, from a user device to a merchant device, account information of a cardholder which is stored on the user device; receiving, from the merchant device, a request to authenticate the account information of the cardholder; and executing payment software installed within a web browser of the user device for authenticating the account information of the cardholder, wherein the executing payment software verifies, with an external browser server, that the account information of the cardholder is paired with the payment software installed on the user device, and transmits a result of the authenticating to a payment network.
2. The authentication method of claim 1, wherein the payment software comprises a plugin that is installed within the web browser of the user device.
3. The authentication method of claim 1, wherein the method further comprises downloading the payment software from the external browser server and installing the payment software in the web browser of the user device.
4. The authentication method of claim 1, wherein the account information comprises an identifier of a digital wallet that is paired with the payment software of the user device.
5. The authentication method of claim 1, wherein the payment software of the user device is only capable of being paired with one account.
6. The authentication method of claim 1, wherein the executing comprises executing the payment software within a virtual environment that is generated in a trusted storage area of the user device.
7. The authentication method of claim 1, wherein the executing payment software further executes an authentication of a cardholder of the account with the payment network.
8. The authentication method of claim 7, wherein the executing payment software further transmits a result of the authenticating of the cardholder to the merchant device.
9. The authentication method of claim 1, wherein the user device stores a unique code representing a pairing of the account information of the cardholder and the payment software installed within the browser.
10. The authentication method of claim 9, wherein the executing payment software verifies that the unique code stored by the user device is also stored by the external browser server.
11. A user device, comprising: a network interface configured to transmit, to a merchant device, account information of a cardholder stored on the user device, and to receive, from the merchant device, a request to authenticate the account information of the cardholder; and a processor configured to execute a payment software installed within a web browser of the user device for authenticating the account information of the cardholder, wherein the executing payment software verifies, with an external browser server, that the account information of the cardholder is paired with the payment software of the user device, and the transmitter transmits a result of the authenticating to a payment network.
12. The user device of claim 11, wherein the payment software comprises a plugin that is installed within a web browser of the user device.
13. The user device of claim 11, wherein the network interface is further configured to download the payment software from the external browser server, and the processor is configured to install the payment software in the web browser of the user device.
14. The user device of claim 11, wherein the account information comprises an identifier of a digital wallet that is paired with the payment software of the user device.
15. The user device of claim 11, wherein the payment software of the user device is only capable of being paired with one account.
16. The user device of claim 11, wherein the processor is further configured to execute the payment software in a virtual environment and generate the virtual environment in a trusted storage area of the user device.
17. The user device of claim 11, wherein the executing payment software further authenticates a cardholder of the account with the payment network.
18. The user device of claim 17, wherein the executing payment software further transmits a result of the authenticating of the cardholder to the merchant device.
19. A non-transitory computer readable medium storing instructions that when executed by a processor cause a computer to perform a method comprising: transmitting, from a user device to a merchant device, account information of a cardholder which is stored on the user device; receiving, from the merchant device, a request to authenticate the account information of the cardholder; and executing payment software installed within a web browser of the user device for authenticating the account information of the cardholder, wherein the executing payment software verifies, with an external browser server, that the account information of the cardholder is paired with the payment software installed on the user device, and transmits a result of the authenticating to a payment network.
20. The computer readable medium of claim 19, wherein the payment software comprises a plugin that is installed within the web browser of the user device.
21. The computer readable medium of claim 19, wherein the method further comprises downloading the payment software from the external browser server and installing the payment software in the web browser of the user device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887